Citation Nr: 1737447	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left heel pain with heel spurs.

2.  Entitlement to an initial compensable rating for bilateral pes planus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and/or service-connected right Achilles tendonitis, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for left knee strain, to include as secondary to service-connected bilateral pes planus and/or service-connected right Achilles tendonitis, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right knee hyperextension, to include as secondary to service-connected bilateral pes planus and/or service-connected right Achilles tendonitis, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1986, November 1990 to June 1991, April 1992 to July 1994, and October 1996 to February 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran provided testimony concerning the issues currently on appeal during a videoconference before the undersigned VLJ.  A transcript of the hearing is associated with the claims file.  

Additionally, the Board notes that the Veteran withdrew his claims for entitlement to an increased rating for a right foot disability, also diagnosed as Achilles tendonitis, and entitlement to an extension of temporary total disability due to convalescence in December 2012.  The RO recognized the withdrawal of these claims in June 2013 and these issues are not currently before the Board.

The issue(s) of entitlement to an increased rating in excess of 30 percent for left heel pain with heel spurs and entitlement to an initial compensable rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 2000 rating decision, the RO denied service connection for left knee strain, right knee hyperextension, and a low back disability.

2.  Evidence added to the record since the final June 2000 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee strain, right knee hyperextension, and low back disability.

3.  The Veteran's current left knee disability was caused by his service-connected disabilities.

4.  The Veteran's current right knee disability was caused by his service-connected disabilities.

5.  The Veteran's current low back disability was caused by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability, right knee disability, and low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  A left knee disability was caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2016).

6.  A right knee disability was caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a).

7.  A low back disability was caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applications to Reopen

The Veteran's claims for service connection for left knee, right knee, and low back disabilities were previously denied in a June 2000 rating decision, in which the RO found that there was no evidence of a nexus to service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On July 10, 2000, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal of the AOJ's decision with respect to the service connection claim for a left knee disability within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  As a result, the AOJ's June 2000 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the June 2000 rating decision includes, most pertinently, an August 2009 VA Podiatric Surgery Assessment Note and a March 2013 private medical opinion from Dr. A.A.  The Board finds that the evidence received since the June 2000 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

The AOJ previously denied the Veteran's claim for service connection for a left knee disability, a right knee disability, and a low back disability on the basis that there was either no current diagnosed disability or no evidence showing a nexus to military service.  Evidence received since the June 2000 rating decision includes a March 2013 private medical opinion from Dr. A.A., in which the physician diagnosed a low back disability, and found that it, as well as the Veteran's left and right knee disabilities were as least as likely as not caused by his service-connected right Achilles tendonitis and bilateral pes planus.  Additionally, a VA examiner concluded during an August 2009 VA Podiatric Surgery examination that the Veteran's current knee and back problems were more likely than not due to his service connected foot disabilities.  This medical evidence is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability-specifically, the existence of a nexus.  Accordingly, the claims for service connection for left knee, right knee, and low back disabilities are reopened.

II.  Service Connection

The Veteran argues primarily that his left knee, right knee, and low back disabilities were either secondarily caused or aggravated by his service connected disabilities.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the Veteran is currently service-connected for right Achilles tendonitis and left heel pain with heel spurs, effective February 26, 1000, as well as bilateral pes planus, effective February 25, 2010.  The record also reflects that the Veteran has a left knee, right knee, and low back disability: bilateral subluxing patella and degenerative joint disease of the lumbar spine, respectively.   See February 2010 VA Surgery History and Physical; see also March 2013 private medical examination.  Therefore, the question to be addressed is whether his left and right knee and low back disabilities were caused by or aggravated by the service-connected right Achilles tendonitis, bilateral pes planus, and/or left heel pain with heel spurs. 

In August 2009, the Veteran was seen for a VA podiatry examination.  The podiatrist opined that it was more likely than not that the Veteran's current knee and back problems were due to his service-connected foot disabilities.  

The Veteran underwent a VA examination of his feet, knees, and low back in 2010.  The examiner concluded that there was no evidence of a chronic bilateral knee condition or back condition during service.  He professed that he was unable to provide an opinion as to aggravation without resorting to speculation based on the available information and his medical knowledge.  

In August 2011, the Veteran underwent another VA examination.  The examiner found minimal medial joint space narrowing on the left knee with moderate bony spurring and degenerative joint disease of the right knee.  He concluded that it was less likely than not that such conditions were caused or aggravated by his service-connected bilateral pes planus or foot disabilities because no "hard data" supported the belief that favoring one leg adversely affected the other.  Additionally, the examiner diagnosed degenerative arthritis of the lumbar spine and concluded that it was less likely than not that such condition was caused or aggravated by the Veteran's service-connected bilateral pes planus or foot disabilities because no medical evidence in literature existed and that there was no consensus expert opinion on the matter.

In a March 2013 opinion, Dr. A.A., after review of the Veteran's medical history and conducting an examination, opined that that it was as least as likely as not that the Veteran's current bilateral knee conditions and low back condition were related to his service-connected disabilities.  The physician explained that the Veteran's knee disabilities were related his service-connected foot and heel disabilities.  Similarly, the physician stated that the Veteran's low back disability and pain was caused by the problem with his lower extremities.   

The foregoing reports constitute the only nexus opinions of record.  Based upon these opinions, the Board finds that the competent and credible medical opinion evidence of record is at least in equipoise with respect to the issue of secondary service connection.  Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the left knee, right knee, and low back disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability condition is reopened, and service connection for a left knee disability is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability condition is reopened, and service connection for a right knee disability is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability condition is reopened, and service connection for a low back disability is granted.


REMAND

Remand of the appeal is warranted to provide the Veteran with another examination of his left heel pain with heel spurs and bilateral pes planus because he testified at the August 2016 Board Hearing that such conditions had worsened since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the record reflects that claims file contains VA treatment records dating to March 2011.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from March 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from March 2011 to the present.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected left heel pain with heel spurs and bilateral bilateral pes planus.

3. If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


